         Case 1:20-cv-05441-KPF Document 87 Filed 08/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNIFORMED FIRE OFFICERS                           Case No. 1:20-CV-05441-KPF
ASSOCIATION; UNIFORMED
FIREFIGHTERS ASSOCIATION OF
GREATER NEW YORK; CORRECTION
OFFICERS’ BENEVOLENT ASSOCIATION
OF THE CITY OF NEW YORK, INC.;                    REPLY DECLARATION OF ALEX V.
POLICE BENEVOLENT ASSOCIATION OF                  CHACHKES IN SUPPORT OF
THE CITY OF NEW YORK, INC.;                       COMMUNITIES UNITED FOR POLICE
SERGEANTS BENEVOLENT                              REFORM’S MOTION TO INTERVENE
ASSOCIATION; LIEUTENANTS
BENEVOLENT ASSOCIATION; CAPTAINS
ENDOWMENT ASSOCIATION; and
DETECTIVES’ ENDOWMENT
ASSOCIATION,

                  Plaintiffs,

               -against-

BILL de BLASIO, in his official capacity as
Mayor of the City of New York; THE CITY
OF NEW YORK; FIRE DEPARTMENT OF
THE CITY OF NEW YORK; DANIEL A.
NIGRO, in his official capacity as the
Commissioner of the Fire Department of the
City of New York; NEW YORK CITY
DEPARTMENT OF CORRECTION;
CYNTHIA BRANN, in her official capacity as
the Commissioner of the New York City
Department of Correction; DERMOT F.
SHEA, in his official capacity as the
Commissioner of the New York City Police
Department; THE NEW YORK CITY
POLICE DEPARTMENT; FREDERICK
DAVIE, in his official capacity as the Chair of
the Civilian Complaint Review Board; and
THE CIVILIAN COMPLAINT REVIEW
BOARD,

                  Defendants.
            Case 1:20-cv-05441-KPF Document 87 Filed 08/10/20 Page 2 of 2




       I, Alex V. Chachkes, hereby declare as follows:

       1.       I am an attorney, a member of the bar of the State of New York, and a partner of

the law firm Orrick, Herrington & Sutcliffe LLP (“Orrick”).

       2.       Pursuant to Local Civil Rule 6.1, I submit this sworn statement in support of

Communities United for Police Reform (“CPR”) Reply Memoranda in Support of Intervention. I

have personal knowledge of the facts contained in this declaration, and, if called as a witness, am

competent to testify to those facts, except as to matters expressly stated to be upon information

and belief. As to those, I believe them to be true.

       3.       Attached hereto as Exhibit A is a true and correct copy of excerpts from the

Reporter’s Transcript of the July 22, 2020 hearing.



       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.


       Executed on this 10th day of August, 2020, in New York, New York.




                                                -2-
